 

 
Exhibit 10.67
 
 
«Name»
Fidelity National Information Services, Inc. Restricted Stock Award
«Date» Notice of Restricted Stock Grant
 
You (the “Grantee”) have been granted the following award of restricted Common
Stock (the “Restricted Stock”) of Fidelity National Information Services, Inc.
(the “Company”), par value $0.01 per share (the “Shares”), pursuant to the
Amended and Restated Metavante 2007 Equity Incentive Plan (the “Plan”) and the
terms set forth in the attached Performance-Based Restricted Stock Award
Agreement:
 
 
 
 
Number of shares awarded:
  
«Shares»
 
 
Date awarded ("Grant Date"):
  
_______________
 
 
Vesting Schedule:
  
 33% vests one year after Grant Date
 
 
 
  
An additional 33% vests two years after Grant Date
 
 
 
  
An additional 34% vests three years after Grant Date
 
 
 

 
This document is intended as a summary of your individual restricted stock
award. If there are any discrepancies between this summary and the provisions of
the formal documents of this award, including the Performance-Based Restricted
Stock Award Agreement, Plan Document or Plan Prospectus, the provisions of the
formal documents will prevail.
 
FIDELITY NATIONAL INFORMATION SERVICES, INC.
AMENDED AND RESTATED METAVANTE 2007 EQUITY INCENTIVE PLAN
 
Restricted Stock Award Agreement
 
SECTION 1.GRANT OF RESTRICTED STOCK
(a)Restricted Stock. On the terms and conditions set forth in the attached
Notice of Restricted Stock Grant, which is incorporated by reference, and this
Restricted Stock Award Agreement (the “Agreement”), the Company grants to the
Grantee on the Date of Grant the Restricted Stock set forth in the Notice of
Restricted Stock Grant.
(b)Plan and Defined Terms. The Restricted Stock is granted pursuant to the Plan.
All terms, provisions, and conditions applicable to the Restricted Stock set
forth in the Plan and not set forth herein are hereby incorporated by reference
herein (it being understood that for all purposes of this Agreement, references
in the Plan to the “Company” shall be deemed to refer to Fidelity National
Information Services, Inc. notwithstanding anything to the contrary in the
Plan). To the extent any provision hereof is inconsistent with a provision of
the Plan, the provisions of the Plan will govern. All capitalized terms that are
used in the Notice of Performance-Based Restricted Stock Grant or this Agreement
and not otherwise defined therein or herein shall have the meanings ascribed to
them in the Plan.

 

--------------------------------------------------------------------------------

 

SECTION 2.FORFEITURE AND TRANSFER RESTRICTIONS
(a)Forfeiture Restrictions.
(i)If the Grantee's employment or service as a Director or Consultant, as the
case may be, is terminated for any reason other than death, Disability (as
defined below) or termination by the Company and its Subsidiaries without Cause
(as defined below), the Grantee shall, for no consideration, forfeit to the
Company the Shares of Restricted Stock that are not vested at the time of such
termination.
(ii)If the Grantee's employment or service as a Director or Consultant, as the
case may be, terminates due to the Grantee's death or Disability (as defined
below), or is terminated by the Company and its Subsidiaries without Cause (as
defined below), prior to vesting of all of the Restricted Stock granted pursuant
to the Notice of Performance-Based Restricted Stock Grant and this Agreement,
then, subject to the satisfaction of the Performance Restriction described in
the next sentence, the Period of Restriction with respect to such Restricted
Stock shall lapse, and the Restricted Stock shall vest and become free of the
forfeiture and transfer restrictions described in this Section 2 on the date of
the Grantee's termination of employment or service. In the event the Performance
Restriction set forth in Appendix A has not been satisfied on the date of the
Grantee's termination of employment or service, then the Restricted Stock shall
not vest and Grantee shall, for no consideration, forfeit to the Company the
Shares of Restricted Stock that are not vested at the time of such termination.
(iii)The term “Cause” shall have the meaning ascribed to such term in the
Grantee's employment agreement with the Company or any Subsidiary. If the
Grantee's employment agreement does not define the term “Cause,” or if the
Grantee has not entered into an employment agreement with the Company or any
Subsidiary, the term “Cause” shall mean (A) the willful engaging by the Grantee
in misconduct that is demonstrably injurious to the Company or any Parent or
Subsidiary (monetarily or otherwise), as determined by the Company in its sole
discretion, (B) the Grantee's conviction of, or pleading guilty or nolo
contendere to, a felony involving moral turpitude, or (C) the Grantee's
violation of any confidentiality, non-solicitation, or non-competition covenant
to which the Grantee is subject.
(iv)The term “Disability” shall have the meaning ascribed to such term in the
Grantee's employment agreement with the Company or any Subsidiary. If the
Grantee's employment agreement does not define the term “Disability,” or if the
Grantee has not entered into an employment agreement with the Company or any
Subsidiary, the term “Disability” shall mean the Grantee's entitlement to
long-term disability benefits pursuant to the long-term disability plan
maintained by the Company or in which the Company's employees participate.
(b)Transfer Restrictions. During the Period of Restriction, the Restricted Stock
may not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of to the extent the Restricted Stock is
subject to a Period of Restriction.
(c)Lapse of Restrictions. The Period of Restriction shall lapse as to the
Restricted Stock in accordance with Appendix A attached to the Notice of
Performance-Based Restricted Stock Grant. Subject to the terms of the Plan and
Sections 2(d) and 4(b) hereof, upon lapse of the Period of Restriction, the
Grantee shall own the Shares of Restricted Stock that are subject to this
Agreement free of all restrictions otherwise imposed by this Agreement. Upon the
occurrence of a Change in Control, unless otherwise specifically prohibited
under applicable laws, or by the rules and regulations of any governing
governmental agencies or national securities exchanges, any Period of
Restriction or other restriction imposed on the Restricted Stock shall lapse.
(d)    Holding Requirement Following Period of Restriction. If and when the
Grantee is an Officer (as defined in Rule 16a-1(f) of the Exchange Act) during
the six month period following the date the Shares of Restricted Stock vested,
the Grantee may not sell, assign, pledge, exchange, hypothecate or otherwise
transfer, encumber or dispose of fifty percent (50%) of any vested Shares of
Restricted Stock during such six month period; provided, however, that this
Section 2(d) shall not prohibit the Grantee from exchanging or otherwise
disposing of Shares in connection with a Change in Control or other transaction
in which Shares held by other Company shareholders are required to be exchanged
or otherwise disposed.

 

--------------------------------------------------------------------------------

 

 
SECTION 3.STOCK CERTIFICATES
As soon as practicable following the grant of Restricted Stock, the Shares of
Restricted Stock shall be registered in the Grantee's name in a restricted
book-entry account at the Company's transfer agent. The Grantee shall have no
dividend rights but shall have all other rights of a holder of Shares, including
the right to vote (or to execute proxies for voting) such Shares. Unless
otherwise determined by the Committee, if all or part of a dividend in respect
of the Restricted Stock is paid in cash or Shares or any other security issued
by the Company, such cash or Shares or other securities shall be held by the
Company subject to the same restrictions as the Restricted Stock in respect of
which the dividend was paid and shall be paid or distributed within thirty (30)
days of vesting of such Restricted Stock.
 
SECTION 4.TRADING STOCK
Keep in mind that you are subject to insider trading liability if you are aware
of material, nonpublic information when making a purchase or sale of Company
stock. In addition, if you are a Section 16 officer of the Company, you are
subject to blackout restrictions that prevent the sale of Company stock during
certain time periods referred to as the “blackout period”. The current “blackout
period” is from the end of each calendar quarter through two (2) days following
the Company's earnings release.
 
SECTION 5.MISCELLANEOUS PROVISIONS
 
(a)Acknowledgements. The Grantee hereby acknowledges that he or she has read and
understands the terms of the Plan and this Agreement, and agrees to be bound by
their respective terms and conditions. The Grantee acknowledges that there may
be tax consequences upon the vesting or transfer of the Restricted Stock and
that the Grantee should consult an independent tax advisor.
(b)Tax Withholding. Pursuant to Section 11 of the Plan, the Committee shall have
the power and right to deduct or withhold, or require the Grantee to remit to
the Company, an amount sufficient to satisfy any federal, state and local taxes
(including the Grantee's FICA taxes) required by law to be withheld with respect
to this Award. The Committee may condition the delivery of Shares upon the
Grantee's satisfaction of such withholding obligations. Through
netbenefits.fidelity.com or by calling Fidelity Investments at 1-800-544-9354,
or if applicable, through a successor stock plan administrator, the Grantee may
elect to satisfy all or part of such withholding requirement by depositing with
Fidelity Investments or the Company an amount of cash equal to the minimum
statutory withholding (based on minimum statutory withholding rates for federal,
state and local tax purposes, as applicable, including the Grantee's FICA taxes)
or by having the Company withhold Shares having a Fair Market Value equal to the
minimum statutory withholding (based on minimum statutory withholding rates for
federal, state and local tax purposes, as applicable, including payroll taxes)
that could be imposed on the transaction. Such election shall be irrevocable,
made in writing and signed by the Grantee, and shall be subject to any
restrictions or limitations that the Committee, in its sole discretion, deems
appropriate.
(c)Ratification of Actions. By accepting this Agreement, the Grantee and each
person claiming under or through the Grantee shall be conclusively deemed to
have indicated the Grantee's acceptance and ratification of, and consent to, any
action taken under the Plan or this Agreement and Notice of Performance-Based
Restricted Stock Grant by the Company, the Board or the Committee.
(d)Notice. Any notice required by the terms of this Agreement shall be given in
writing and shall be deemed effective upon personal delivery or upon deposit
with the United States Postal Service, by registered or certified mail, with
postage and fees prepaid. Notice shall be addressed to the Company at its
principal executive office and to the Grantee at the address that he or she most
recently provided in writing to the Company.
(e)Choice of Law. This Agreement and the Notice of Performance-Based Restricted
Stock Grant shall be governed by, and construed in accordance with, the laws of
Florida, without regard to any conflicts

 

--------------------------------------------------------------------------------

 

of law or choice of law rule or principle that might otherwise cause the Plan,
this Agreement or the Notice of Performance-Based Restricted Stock Grant to be
governed by or construed in accordance with the substantive law of another
jurisdiction.
(f)Arbitration. Any dispute or claim arising out of or relating to the Plan,
this Agreement or the Notice of Performance-Based Restricted Stock Grant shall
be settled by binding arbitration before a single arbitrator in Jacksonville,
Florida and in accordance with the Commercial Arbitration Rules of the American
Arbitration Association. The arbitrator shall decide any issues submitted in
accordance with the provisions and commercial purposes of the Plan, this
Agreement and the Notice of Performance-Based Restricted Stock Grant, provided
that all substantive questions of law shall be determined in accordance with the
state and Federal laws applicable in Florida, without regard to internal
principles relating to conflict of laws.
(g)Modification or Amendment. This Agreement may only be modified or amended by
written agreement executed by the parties hereto; provided, however, that the
adjustments permitted pursuant to Section 15 of the Plan may be made without
such written agreement.
(h)Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if such illegal or invalid provision had not been
included.
(i)References to Plan. All references to the Plan (or to a Section of the Plan)
shall be deemed references to the Plan (or the Section) as may be amended from
time to time.
(j)Section 409A Compliance. To the extent applicable, it is intended that the
Plan and this Agreement comply with the requirements of Code Section 409A and
any related regulations or other guidance promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service
and the Plan and the Award Agreement shall be interpreted accordingly.
 

 